Citation Nr: 1542924	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-02 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE 

Entitlement to an extended temporary total convalescent rating beyond February 28, 2013 for surgery and treatment related to a service-connected back disability.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

The Veteran served on active duty from September 1997 to September 2000, and from March 2007 to July 2008.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The record in this matter consists solely of electronic claims files and has been reviewed.  New and relevant evidence has been included in the record since the November 2013 Statement of the Case (SOC) and has been considered pursuant to the August 2015 waiver of initial AOJ review of the evidence.  38 C.F.R. §§ 19.26, 1304 (2015).   
  

REMAND

A remand is warranted in this matter for additional development into the nature of the Veteran's lower back disability between March 1, 2013 and August 5, 2013.   

On November 5, 2012, the Veteran underwent private surgery for his service-connected back disorder.  Based on this surgery, and the period of convalescence he underwent afterward, the RO awarded a temporary total rating under 38 C.F.R. § 4.30.  The temporary total rating applied between November 5, 2012 and March 1, 2013.  The Veteran appealed that decision to the Board, arguing that the temporary total rating should apply for "9 months" or until August 5, 2013.  In support, he cites statements in private medical records he submitted - "workability forms" - which indicate that he would be unable to work for 9 months following the surgery.  

Under 38 C.F.R. § 4.30, provisions governing the award of convalescent ratings are set forth.  Thereunder, a total disability rating (100 percent) will be assigned without regard to other provisions of the Rating Schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release. 

To warrant the award of a temporary total disability rating, the evidence must indicate that the Veteran's service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

A total rating may be extended as follows: (1) Extensions of 1, 2, or 3 months beyond the initial 3 months may be made under paragraph (a)(1), (2), or (3) of 38 C.F.R. § 4.30.

It is not possible to determine from the current record whether the Veteran remained in a period of convalescence between March and August 2013 to such an extent that extension of the temporary total rating beyond March 1, 2013 was warranted.  The record now contains scant evidence reflecting the nature of his disability during this period.  Rather, the workability forms which are signed by a nurse, and a physician's assistant provide no details other than "off work 8wks", "off work x 9 months post op", and "[Veteran] will likely not be able to return to full duty for at least 9 months from his surgery." 

The Veteran submitted into the record in February 2013 two VA Forms 21-4142.  He had already submitted these forms into the record in January 2012.  Furthermore, the RO responded by requesting information from the providers who then responded in February 2012 by submitting relevant evidence to VA.  Nevertheless, as the Veteran resubmitted the forms during the current appeal period (i.e., in February 2013), an additional attempt to obtain information from the providers should be made.   

As such, on remand the AOJ should request from the Veteran additional VA Forms 21-4142 pertaining to the providers noted in the forms submitted in February 2013.  The AOJ should also request executed VA Forms 21-4142 for any other relevant records to include any treatment records from St. Johns Hospital, the provider who conducted the November 2012 back surgery, and the Midwest Spine Institute, the provider who submitted the workability forms.  

The record indicates that the Veteran does not receive VA medical treatment for his lower back.  Nevertheless, an effort should be made to include any relevant VA treatment records in the claims file if such records do exist.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records pertaining to the March to August 2013 period.  If the Veteran did not receive VA treatment during this period, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

2.  Provide the Veteran an additional opportunity to either submit outstanding private medical evidence, or to submit signed VA Form(s) 21-4142 pertaining to any outstanding private medical evidence, particularly any of which relates to medical treatment he may have received between March and August 2013.  If, after making reasonable efforts to obtain any outstanding records, the AOJ is unable to secure same, the claims file should be documented accordingly.  38 C.F.R. § 3.159.   

3.  After all the above development has been completed, readjudicate the claim on appeal.  If the issue remains denied, the Veteran and his representative should be provided with a Supplemental SOC, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




